Citation Nr: 0805142	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-18 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for nerve damage and left leg disability due 
to back surgery performed at a VA medical facility.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and friend


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The veteran served on active duty from July 1969 to January 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers a left leg 
disability as a result of a surgical procedure performed at 
the T10-T11 level of his spine at the New Orleans VA Medical 
Center.  Therefore, he contends he is entitled to benefits 
under 
38 U.S.C.A. § 1151.  The Board determines that a remand is 
necessary for further development of the record.

VA treatment records from the Biloxi, Gulfport, Muskogee, and 
New Orleans VA medical facilities are in the claims file.  
However, the Board finds that these treatment records are 
incomplete.  In this regard, the Board observes that the 
veteran began receiving treatment for a back disorder after a 
work-related injury sustained in May 2000.  The earliest VA 
treatment record in the claims file is dated in June 2001.  
Additionally, there are no treatment records dated from 
February 2005 to April 2005, or from September 2005 onward of 
record.  Finally, the Board notes that, although there are 
preoperative checklists, a post-operative note, and a 
discharge summary relative to the veteran's back surgery in 
the file, the actual operation report from the October 2004 
procedure is not.  Therefore, a remand is required to obtain 
these outstanding, relevant records.  

Further, the Board observes that, although the veteran has 
indicated that all of his treatment has been at VA facilties, 
there appear to be some pre-surgical private treatment 
records that are of relevance to the veteran's back disorder.  
Specifically, a May 2003 VA treatment record reports that the 
veteran saw a pain specialist in Hattiesburg in 2002, and 
MRIs at Singing River Hospital and Biloxi Hospital are noted 
in an August 2003 VA treatment record.  Thus, the veteran 
should be requested to identify the providers and location of 
these treatment records and to authorize their release to VA.

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be requested to 
complete VA Form 21-4142, Authorization 
and Consent to Release Information to 
VA, for all private treatment records 
relevant to his back disorder, 
including, but not limited to, his MRIs 
at Singing River and Biloxi Hospital 
and his treatment in Hattiesburg.

2.	VA treatment records from the Biloxi, 
Gulfport, Muskogee, and New Orleans VA 
medical facilities dated from May 2000 
to May 2001, February 2005 to April 
2005, and September 2005 onward, and 
the October 2004 operation report must 
be associated with the claims file.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
claim should be readjudicated, to 
include all evidence received since the 
November 2005 statement of the case.  
If the claim remains denied, the 
veteran and his representative should 
be issued a supplemental statement of 
the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



